The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 4/1/20 has information which fails to comply with 37 CFR 1.98(a)(2), which requires a identification of authorship, publication date, and legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 8-11, 17-19, and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,648,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the heat transfer recited components are essentially the same without regard to a handle and wheels.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-11, 17-19, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The intended scope of elements that applicant is relying upon for patentability is uncertain due to the functional recitations in the claims including:  “heat sink is adapted to be placed adjacent or placed on top of said heat source” (1:4; 21:4; 25:3-4). It is unclear how the heat sink is “adapted” as claimed either by general construction, manufacturing materials or other attached elements as disclosed for portability and handling etc.
Furthermore note the intended scope of “wherein said heat sink is not attached to, or built or positioned within said heat source” (1:7-8; 21:10) is indefinite as it is improper to combine process limitations in an apparatus claim.  The intended use of a component does not amount to a structural limitation.
 Regarding claim 25, the recited components of the system are unclear.  Note the preamble is directed towards a heat transfer system “for transferring thermal energy from a heat source” (25:1) and then recites “wherein said heat source is a wood stove” (25:3).  It is uncertain if the intended scope of the invention includes a wood stove as part of the recited heat transfer system, note that the preamble suggests otherwise claiming an intended use of a heat transfer system with a wood stove which is not limiting of the system components. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. “configured to be filled with water” does not further limit the structure of the claimed system components and the heat source is not considered an element of the heat transfer system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21 and 23 are rejected under pre-AIA  35 U.S.C. 102(b)1 as being anticipated by Legare (US 4,996,970).
Legare discloses a heat transfer system comprising heat sink 26 configured to be filled with water; radiator 16 connected by conduit 20 over 4 ft long (6:40+); pump 49; pressure relief (11:6+).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 10-11, 18-19, 21, 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cleer, Jr. (US 3,958,755).
Cleer, Jr. discloses a heat transfer system for transferring thermal energy from a heat source to a heat radiator comprising: heat sink 10 with inlet (at 40) and outlet (at 41) adapted to receive thermal energy as claimed and internal passages between walls of portions (see col. 2, lines 28+); radiator 56; conduit 41 for transferring heat via transfer fluid/water to radiator.
Cleer, Jr. directly discloses outlet conduit being connected to radiator 56 in another building room however not necessarily greater than 4 feet as claimed.  It is considered obvious to one of ordinary skill in the art to provide a conduit of greater than 4 feet in the invention to Cleer, Jr. to extend to a radiator positioned within a room at that distance as discussed by Cleer, Jr.
Regarding claim 11, Cleer, Jr. provides for pressure relief valve 39.
Regarding claims 10 and 18, Cleer, Jr. provides for monitoring/sensing the heat within the system; see col. 4:23+; however does not directly disclose displaying the temperature.  It is considered well within the skill of one of ordinary skill in the art to provide a temperature display to provide indication of a system status and provide information for manual control as discussed by Cleer, Jr.
Regarding claim 21, Cleer, Jr. provides for pump 54.
Claims 4, 7, 22, 25, and 27-30  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cleer, Jr. (US 3,958,755) in view of Heronemus (US 4,497,363).
Cleer, Jr. as discussed above, is not considered to provide a metallic block heat sink, however Heronemus teaches a heat exchanger comprising a heat sink formed from an aluminum block 4 and fluid passages 7; see figure 1.  It would have been obvious to one of ordinary skill in the art to provide an aluminum block heat sink as taught by Heronemus in the invention to Cleer, Jr. for transferring heat to fluid within.
Regarding dimensions of the heat sink note that it is considered well within the skill of one of ordinary skill in the art to provide a heat sink with at least two dimensions greater than 12 and/or 20 inches as a common application consideration for use as disclosed and expected to operate in the same manner.
Regarding the claimed method, it is considered obvious to one of ordinary skill in the art to position the heat sink of Cleer, Jr. adjacent a wood stove for the described heat exchange operation connected with radiator 56 by the conduit portions and provide heat to a separate location. 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cleer, Jr. (US 3,958,755) in view of Peterson (US 3,246,644).
Cleer, Jr. does not provide for a handle as claimed however Peterson teaches providing removable harness 60 comprising straps/handles for handling a similar heat sink A; see figure 1.  It would have been obvious to one of ordinary skill in the art to provide a handle as taught by Peterson in the invention to Cleer, Jr. for temporary handling of the heat sink for either cleaning or installation purposes.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cleer, Jr. (US 3,958,755) in view of Reets et al. (US 2007/0051007).
Cleer, Jr. does not directly disclose providing wheels as claimed however Reets et al. in a heat exchanger comprising boiler 22 with heat sink capable of transferring heat to a fluid connected to radiator 20 by conduits provides wheeled cart 27 for moving the elements.  It would have been obvious to one of ordinary skill in the art to provide wheels as claimed as taught by Reets et al. in the invention to Cleer, Jr. in order to move the elements about as desired.

Claims 1, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cleer, Jr. (US 3,958,755) in view of Legare (US 4,996,970).
Cleer, Jr. provide for conduit however not directly discussed as flexible, however Legare teaches a heat exchanger comprising flexible tubing 20 over 4 feet long.  It would have been obvious to one of ordinary skill in the art to provide the tubing of Legare in the invention to Cleer, Jr. for transferring the fluid around corners etc.
Claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Legare (US 4,996,970) in view of Heronemus (US 4,497,363).
Legare discloses stand 52 with legs for supporting the heat sink however is not considered to directly disclose a metallic block heat sink, however Heronemus teaches an aluminum block heat sink.  It would have been obvious to one of ordinary skill in the art to include a metallic block heat sink as taught by Heronemus in the invention to Legare for durability and efficiently transferring heat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note MPEP 714 and 37 CFR 1.121(c) for the required manner of making claim amendments in an application in order to overcome the above rejections.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759